Fourth Court of Appeals
                                         San Antonio, Texas
                                                February 5, 2018

                                             No. 04-17-00695-CR

                                          William Leonard SMITH,
                                                 Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR4620
                            Honorable Lorina I. Rummel, Judge Presiding


                                                 ORDER
       On January 26, 2018, appellant requested this court abate this appeal so that the appellate
record may be supplemented. Appellant has informed this court that the clerk’s record in this
appeal does not contain a copy of the Motion for New Trial filed on November 15, 2017. Also
according to appellant, the reporter’s record does not contain transcripts of the plea, motion to
suppress, and motion to quash hearings held in the underlying case.1

        Appellant’s request to abate this appeal is DENIED. The trial court clerk is ORDERED
to supplement the trial clerk’s record with the Motion for New Trial on or before February 20,
2018. Additionally, the court reporter in the underlying case is ORDERED to supplement the
reporter’s record in this appeal with transcripts of the plea, motion to suppress, and motion to
quash hearings held in this case on or before February 20, 2018.

         Appellant’s brief is due thirty days following the completion of the appellate record.


                                                               _________________________________
                                                               Irene Rios, Justice



1
  Although appellant asserts the “none of the reporters volumes … paid for and obtained appear in the record,”
which includes sentencing, we note the transcript of the sentencing proceedings was filed in this court on October
27, 2017.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court